Title: To John Adams from the Marquis de Lafayette, 9 January 1786
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


     
      Extract
      To Mr. Adams—
      Paris. January. 9. 1785 [1786]
     
     I present You with my New Year Good Wishes so far as to conform ourselves to the European Calendar; for altho’ my Sentiments

for You are the same Every Day. Yet dont I think it right in us to mention any Day as the beginning of the Year but the blessed 4th. of July.
     Mr. Barret’s Business is coming on pretty well; he has made a Six Years Contract with Mr. Sangraine for the Sum of four hundred Thousand Livres a year & would not carry it further—in order to give to the other Merchants an Opportunity to do business on their own account. Mr. Sangraines Consumption amounts to an annual Sum of one Million of Livres and I dont doubt but that Three Millions of Livres worth may be easily sold in France, which is as comfortable to the Nantucket people as a Settlement at Shelburne Town in Nova Scotia. Two Things remain to be settled the one to have this Six Years Contract authorised by Government; the other to see what can be done for the following Years. I am sure Mr. Jefferson will find in the Ministry a good Disposition to encourage an Exchange Trade. The last time I saw the Controleur General, he had received Complaints from the French Wale Company, upon which he expatiated not a little; but as they cant furnish more than a very small part of our Consumption, France must for a pretty long time at least, get foreign Oil; & that of New England indeed smells better than that of Great Britain.
     Mr. Barret has entered into a Partnership with Messrs. le Couteux, who have promised to accept Bills for any American Goods from any American State that will be sent to Mr. Barret, so that the Connection will extend to every part of the Continent & Remittances will be made in French Goods, under the Inspection of Mr Barret, who is to sail by the next packet, fix his Correspondences, and return with the first Cargo of Oil, in order to settle in Paris.
     The Article of Spermacetti Candles may go a great Length: Samples have been sent by some of my Friends in Boston: Mr Jefferson Mr Barret & myself are of Opinion the best way will be to bring the Materials here, make the Candles to the Taste of the people & see how they will take. We have been for three Days fixing Pins into them to measure their Duration & conclude it may become an Article for Remittances of a pretty great Value.
     Mr. Tracy’s naval Stores Plan is going on & I don’t doubt but what a Contract will take place. It is the avowed Opinion of the Brittish Navy that American Timber is good for Nothing, which affected me the more as I know it to be quite disinterested; But am happy to find those Prejudices are dying away in France, so far at least as respects live Oak, Red Cedar, Knees; and a few Experiments will also

restabilitate the Masts: Officers are sent for that purpose to the Eastward, & I hope my Friend Mr. Brook Mr Barret and others will contract for an Envoice of Timber. In the mean while I am desired to ask General Green for    Thousand Cubit feet of live Oak as an Experiment, & an Officer is sent to Georgia to contract with him on a large Scale. American Pitch is acknowledged to be excellent & a certain Quantity is asked for as a farther Experiment. Pot Ash too has been tried & is far superior to any other.
     It seems to me there may be given in this Country a Vent for a Million Sterling worth of American Produce; that to be paid in french Goods, & I wish a preference may be given to natural productions, or useful Manufactures, over the extravagant Trinkets of Fashion & Luxury. When a solid exchange Trade is well fixed then is time for a bounded Credit to take place. If Great Britain is complaining of her Losses she may blame her Ministers who while they had sent their Goods to America took great Care that Every Door be shut against Remittances, evincing an equal Wisdom with one, who after he had exchanged a Watch for a Bank bill, would contrive while he is locking it in his pocket book, very cunningly to let it slip into the Fire.
     I find by the American Papers that Sir Robert Herries had proposed furnishing the Farm with Tobacco, which is very kind indeed considering the Trouble he would have to go & fetch it. Upon this Affair of Tobacco Mr. Jefferson has wrote a Letter which is a Master-Piece. As this Government is very friendly disposed, I wish a Committee might be appointed to examine Article by Article the Means of Remittance that America has to dispute with the forme Generale upon every selfish or prejudiced Trial, to facilitate Exportations from America into France and level every Obstacle that attends the French Goods from the Manufacturing Place to the Vessel wherein they are embarked: In a Word, to benefit both Trades, and bend together both Nations on the Basis of mutual Advantages. Such a measure I think, would be of immense Profit to either of the two Countries, and many good Things could also be added on the East India Trade.
     Brant, the Indian is, I am told, in England. It would seem to be a very ingenious Plan for Great Brittain to pursue, while they are losing their Mercantile Interest in America, for the Sake of some few Furr Merchants, or rather of a few petty Officers in Canada, also to give themselves all the political Disadvantages of a War with the United States, so far at least as to alienate every Mind, and cut off

every Hope of a good Understanding; and that for the Sake of a few Scalps! What Obligations, my dear Sir, are we laid under to British Councils, not only in the Course of, but still after the Revolution, which they have so well prepared, encouraged, hastened, consolidated, and are now bringing to Perfection.
     I have two Favors to beg of You: The one is to find out what remains of Fothergill’s Works on the Slavery of Negroes, and to send me every Thing that has been written in England about the Means to discourage it: I would like to add the several Laws passed in America for a gradual Enfranchisement of those injured People: My second Request is, for You to get acquainted with a Mr. Howard, who has travelled all over Europe to enquire into, and has written an excellent Book to amend, the State of Prisons. I have a great Desire to be honored with his Correspondence.
     
      la Fayette.
     
    